DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/610,240. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb 7, 2022 has been entered.
 

Status of Claims
Claim(s) 1-17 is/are currently pending and has/have been examined.
Claim(s) 17 has/have been newly added. 


Response to Amendment 
	The Amendment filed on Feb 7, 2022 has been entered. Applicant’s Remarks filed on Feb 7, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 6-8 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Objections
Claim(s) 1-17 is/are objected to because of the following informalities:  
Claim 1-6, line 1, “tester”, should be “diagnostic tester” to maintain the naming convention throughout all claims.
Claim 5, line 2, “leaf spring” should be “closing leaf spring” to maintain the naming convention. 
Claim 7, line 3, 5 and last line in the claim, “test strips” and “test strip” should be “plurality of test strips” to maintain the naming convention. For example, line 3, “a plurality of test strips, each test strip” should be “a plurality of test strips, each of the plurality of test strips”.
Claim 8-13 and 17, line 1, “tester” should be “diagnostic tester” to maintain the naming convention throughout all claims.
Claim 8, line 2, “test strips” should be “plurality of test strips” to maintain the naming convention.
Claim 9, line 2, “test strips” should be “plurality of test strips” to maintain the naming convention.
Claim 14, line 1, “tester”, should be “diagnostic tester” to maintain the naming convention throughout all claims.
Claim 15, line 5, 14, “test strips” should be “plurality of test strips” to maintain the naming convention.
Claim 16, line 5, 12, “test strips” should be “plurality of test strips” to maintain the naming convention.
Claim 16, line 3, “the comprising” should be “the diagnostic tester comprising” to maintain the naming convention.
Claim 16, line 1, “the device” should be “the portable device” to maintain the naming convention.
Claim 17, line 2, “a co-molded part” should be “the co-molded part”. 
Appropriate correction is required.


Claim Interpretation
The recitation of “injection molded” and “co-molded” describe product by process limitations. The examiner notes even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or is an obvious variant of a product found in the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 


Claim Rejections - 35 USC § 112 (b)

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6 and 14-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 6, the recitation “a test field” is unclear. Is ‘test field’ in Claim 6 distinct from ‘test zone’ in Claim 1? Are these the same structures? The examiner believes the recitations describe the same structure and will treat them as such during prosecution.

Regarding Claim 14-16, the recitation “allow components of the chamber to be installed” is unclear. What are the components of the chamber? As best understood, the ‘components’ comprise the test tape or the plurality of test strips and will be treated as such in the interest of compact prosecution. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Sacherer et al (US 2009/0098644).

	Regarding Claim 1, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening, (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf in direct contact with the test tape and sealed onto the face, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf disposed in a plane in relation to a top of the seal so as to flex at the opening. 
However, Sacherer teaches the analogous art of a diagnostic test unit (see Sacherer: Abstract). Sacherer teaches that a flexible closing foil (i.e. equivalent to closing leaf spring) with a pressing element can be used to protect the test elements by creating a seal over a gap, where a closing foil+pressing element are combined with a seal to provide a sealing action while allowing movement of the test element through the gap by a flexing action of the leaf spring (see Sacherer: [0034]-[0037]; [0041]; Fig 4-7; the examiner notes that Sacherer describes and illustrates the following as well: an opening partially bordered by a seal, part of the face being 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the closing structure of Bransgrove to be a flexible closing foil (i.e. equivalent to closing leaf spring), and further adding a pressing element, placed over a seal, creating a gap through which the test element can move, as taught by Sacherer, because Sacherer teaches use of the structure to a seal that can protect unused test elements. 

Regarding Claim 2, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the opening is configured for installation of a roll of the test tape through the opening into the chamber (see Claim 1; the opening of Bransgrove is capable of allowing installation of the test tape).

Regarding Claim 3, Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the test tape comprises a carrier tape with test zones spaced at intervals and a test zone-free area of carrier tape which is located in the exit gap during storage (see Bransgrove: “test elements may be supplied in multiple numbers along a carrier tape housed in a cassette”, [0004]; [0079]; the examiner notes that Bransgrove describes discrete test elements within the tape and would this inherently describe test zone-free areas between them). 

Regarding Claim 4, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the chamber is part of a cassette, the test tape is configured to be moved out of a storage chamber via an application site into a waste chamber, and the exit gap is located proximate to the storage chamber (see Claim 1; Bransgrove: “cassette shell 2 is 

Regarding Claim 5, modified Bransgrove teaches all the limitations as applied to Claim 1 and further teaches wherein the seal and leaf spring seal against the test tape (see modification of Claim 1).

Regarding Claim 6, modified Bransgrove teaches all the limitations as applied to Claim 1 and, as best understood, further teaches wherein a rear side of the test tape facing away from a test field is configured to slide over the seal (see modification of Claim 1).

Regarding Claim 14, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) with test fields for applying the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply 
a closing leaf in direct contact with the test tape (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf, the gap being configured to allow passage of the test tape in use (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
the opening being shielded from an environment outside the chamber by the closing leaf and configured to act as a passageway for installing components of the chamber before the closing leaf is applied (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1; the opening of Bransgrove is capable of allowing installation of the test tape);
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf disposed in a plane in relation to a top of the seal so as to flex at the opening. 

It would have been obvious to one skilled in the art before the filing date of the invention to modify the closing structure of Bransgrove to be a flexible closing foil (i.e. equivalent to closing leaf spring), and further adding a pressing element, placed over a seal, creating a gap through which the test element can move, as taught by Sacherer, because Sacherer teaches use of the structure to a seal that can protect unused test elements.


Claim(s) 7-11 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Sacherer et al (US 2009/0098644) and in further view of Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record).

	Regarding Claim 7, Bransgrove teaches a diagnostic tester for analysing a body fluid (see Bransgrove: Abstract; [0003]), the tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
and an exit gap formed by the closing leaf through which the test tape is configured to exit the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1).

Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf disposed in a plane in relation to a top of the seal so as to flex at the opening. 
However, Sacherer teaches the analogous art of a diagnostic test unit (see Sacherer: Abstract). Sacherer teaches that a flexible closing foil (i.e. equivalent to closing leaf spring) with a pressing element can be used to protect the test elements by creating a seal over a gap, where a closing foil+pressing element are combined with a seal to provide a sealing action while allowing movement of the test element through the gap by a flexing action of the leaf spring (see Sacherer: [0034]-[0037]; [0041]; Fig 4-7; the examiner notes that Sacherer describes and illustrates the following as well: an opening partially bordered by a seal, part of the face being formed by a seal, an exit gap between the leaf spring and the seal through which the tape exist). Thus, Sacherer teaches that use of the structure provides a seal that can protect unused test elements.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the closing structure of Bransgrove to be a flexible closing foil (i.e. equivalent to closing leaf spring), and further adding a pressing element, placed over a seal, creating a gap through which the test element can move, as taught by Sacherer, because Sacherer teaches use of the structure to a seal that can protect unused test elements.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

Regarding Claim 8, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the opening is configured for installation of the test strips through the opening into the chamber (see Claim 7; the opening of modified Bransgrove is capable of allowing installation of the test tape).

Regarding Claim 9, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the chamber is part of a magazine and the test strips are configured to be moved out of a storage chamber to an application site (see Claim 7; Bransgrove: “cassette shell 2 is shown fitted into a housing 22 to form the completed cassette 1”, [0057]; Fig 1-2; “tape 6 is shown tensioned between the guides 18, 20 so that the test element 19 is located over the sensor head 48. This allows a sample of blood or other material to be deposited on the test element 19 for testing purposes. When the test has been completed, the tape 6 can be advanced by rotating the thumb wheel 71, which engages the drive wheel 59 to wind the used test element 19 into the uptake chamber 82 and index a fresh test element 19 out of the supply chamber 8 and onto the test site 49”, [0079]; Fig 17).



Regarding Claim 11, modified Bransgrove teaches all the limitations as applied to Claim 7 and further teaches wherein the closing leaf spring is joined along a sealing line with the chamber or the seal (see modification of Claim 7; Fig 1).

	Regarding Claim 15, Bransgrove teaches a diagnostic tester for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the diagnostic tester comprising: 
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1)
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf disposed in a plane in relation to a top of the seal so as to flex at the opening. 
However, Sacherer teaches the analogous art of a diagnostic test unit (see Sacherer: Abstract). Sacherer teaches that a flexible closing foil (i.e. equivalent to closing leaf spring) with a pressing element can be used to protect the test elements by creating a seal over a gap, where a closing foil+pressing element are combined with a seal to provide a sealing action while allowing movement of the test element through the gap by a flexing action of the leaf spring (see Sacherer: [0034]-[0037]; [0041]; Fig 4-7; the examiner notes that Sacherer describes and illustrates the following as well: an opening partially bordered by a seal, part of the face being 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the closing structure of Bransgrove to be a flexible closing foil (i.e. equivalent to closing leaf spring), and further adding a pressing element, placed over a seal, creating a gap through which the test element can move, as taught by Sacherer, because Sacherer teaches use of the structure to a seal that can protect unused test elements.

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).

	Regarding Claim 16, Bransgrove teaches a portable device for analyzing a body fluid (see Bransgrove: Abstract; [0003]), the device comprising: 
a receiving bay configured to load a diagnostic tester (see Bransgrove: “cassette for loading into a bay of an analyzer device”, Abstract; [0013]; [0015]; [0019]-[0020]), the diagnostic tester comprising:
a test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1) having test zones configured to receive the body fluid (see Bransgrove: “carrier tape with test elements…  body fluid sample is applied to a test element containing reactive ingredients”, [0002]-[0003]); 
a chamber configured to contain the test tape (see Bransgrove: “part of a cassette 1 is shown in the form of a shell 2 that includes a body 3 with a supply spool 4 and a uptake spool 5. A tape 6 extends from the supply spool 4, through a test zone 7 and onto the uptake spool 5”, [0053]; Fig 1); 
an opening of the chamber (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a face on the chamber that borders the opening (see Bransgrove: “small gap 14 between the wall 12 and the front wall 9, for the tape 6 to exit the chamber 8”, [0054]; Fig 1); 
a closing leaf sealed onto the face and configured to directly contact the test tape, the closing leaf shielding the opening from an environment outside the chamber (see Bransgrove: “elongate finger 15 projects from the front wall 9 and the Wall 12 is arranged to sit in close proximity to the finger 15 to maintain a seal 16 against the tape 6, as the tape 6 is drawn through a channel 17 between the wall 12 and finger 15”, [0055]; Fig 1); 
a gap formed by the closing leaf through which the test tape is configured to exit the chamber to an application site (see Bransgrove: “elongate 
wherein the opening is configured to allow components of the chamber to be installed before the closing leaf is applied (the opening of Bransgrove is capable of allowing installation of components)
Bransgrove teaches that the tape opening should be sealed (see Bransgrove: “seal of the supply chamber”, [0010]; “finger 15 to maintain seal 16 against the tape 6”, [0055]; Fig 1). 
Bransgrove does not explicitly teach the structure of the seal nor does it teach that the closing leaf be a spring leaf disposed in a plane in relation to a top of the seal so as to flex at the opening. 
However, Sacherer teaches the analogous art of a diagnostic test unit (see Sacherer: Abstract). Sacherer teaches that a flexible closing foil (i.e. equivalent to closing leaf spring) with a pressing element can be used to protect the test elements by creating a seal over a gap, where a closing foil+pressing element are combined with a seal to provide a sealing action while allowing movement of the test element through the gap by a flexing action of the leaf spring (see Sacherer: [0034]-[0037]; [0041]; Fig 4-7; the examiner notes that Sacherer describes and illustrates the following as well: an opening partially bordered by a seal, part of the face being formed by a seal, an exit gap between the leaf spring and the seal through which the tape exist). Thus, Sacherer teaches that use of the structure provides a seal that can protect unused test elements.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the closing structure of Bransgrove to be a flexible closing foil (i.e. equivalent to closing leaf spring), and further adding a pressing element, placed over a seal, creating a gap 

	Modified Bransgrove teaches the device using a continuous test tape (see above). 
Modified Bransgrove does not teach using a plurality of test strips.
However, Thoes teaches the analogous art of packaging systems for magazines with test supplies (see Thoes: Abstract). Thoes teaches a magazine can be made to comprise a reel of test elements (equivalent to a test tape) or can be made to comprise individual test strips (see Thoes: [0023]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Bransgrove to exchange the test tape with individual test strips as suggested by Thoes, because Thoes teaches that these structures are equivalent and can be interchanged as they are both capable of performing independent tests and comprise a number of test elements (see Thoes: [0023]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Sacherer et al (US 2009/0098644), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record) and in further view of Engineers Edge (Spring Steel Review, Engineers Edge Solutions by Design, 2015, 1 page, already of record).

Regarding Claim 12, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a rubber or metal elongate finger spring that applies pressure on the test elements to seal it and can be moved to allow the test element to exit the chamber (see Claim 7). 

However, Engineers Edge teaches the analogous art of spring steel materials (see Engineers Edge, Page 1). Engineers Edge teaches that spring steel is a material that returns to its original shape despite significant bending or twisting (such as from continued use) and is often heat treated to provide a high yield strength (see Engineers Edge: Page 1).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the finger of modified Bransgrove, which is continuously flexed to allow the test elements to exit the chamber, to be made of spring steel as suggested by Engineers Edge, because Engineers Edge teaches that spring steel is a material that returns to its original shape despite significant bending or twisting (such as from continued use) and is often heat treated to provide a high yield strength (see Engineers Edge: Page 1).


Claim(s) 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bransgrove (US 2015/0202619, already of record) in view of Sacherer et al (US 2009/0098644), Thoes (US 2007/0151884, as cited on the IDS dated Nov 12, 2019, already of record) and in further view of Real Seal (Rubber vs TPE – which is the better choice?, Real Seal Website, 2012, 1 page, already of record) and Bransgrove II (US 2014/0054190, already of record).

Regarding Claim 13, modified Bransgrove teaches all the limitations as applied to Claim 7. Modified Bransgrove teaches a seal (see Claim 7). 
Modified Bransgrove does not explicitly teach wherein the seal is composed of TPE.
However, Real Seal teaches the analogous art of rubber and thermoplastic elastomers (TPEs) (see Real Seal: Page 1). Real Seal teaches that TPEs feature economic, environmental and process advantages (see Real Seal: Page 1).


Modified Bransgrove teaches the seal and the chamber made of individual materials. 
Modified Bransgrove does not teach the seal and the chamber being part of a co-molded TPE construction. 
However, Bransgove II the analogous art of sealing structures for test devices (see Bransgove II: Abstract). Bransgove II teaches that a test cassette housing (i.e. equivalent to the claimed chamber) can be molded out of thermoplastic elastomer (TPE) material, and that features of the sealing structures can be co-molded to be integral with the cassette (see Bransgove II: [0019]-[0023]). Thus, Bransgrove II teaches an alternative manner to construct a test device and demonstrates that making a co-molded TPE housing and seal is a viable strategy for forming a test device. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the seal and the chamber and modified Bransgrove to be a co-molded TPE chamber housing and seal as suggested by Bransgrove II, because Bransgrove II teaches that making a co-molded TPE housing and seal is a viable strategy for forming a test device (see Bransgove II: [0019]-[0023]).

Regarding Claim 17, modified Bransgrove teaches all the limitations as applied to Claim 13 and further teaches wherein the seal is in combination with the chamber as a co-molded part composed of TPE (thermoplastic elastomer).


Response to Arguments
Applicant's Arguments, filed on Feb 7, 2022, towards the previous prior art rejections on Page(s) 6-8 have been fully considered but are moot because the arguments are towards the claim amendments and do not apply to the current rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin R Whatley/Primary Examiner, Art Unit 1798